Citation Nr: 0328321	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from July 1962 to July 
1964, with service in the Naval Reserve both prior to and 
subsequent to that period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Pittsburgh, Pennsylvania.  The RO denied service connection 
for arthritis of the right hip, a bilateral leg condition and 
arthritis of the lumbar spine.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The record reflects that the veteran cancelled his Travel 
Board hearing scheduled for April 29, 2003, before the 
undersigned Veterans Law Judge.  

On October 16, 2003, the undersigned Veterans Law Judge 
granted the veteran's motion to reschedule his Travel Board 
hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704 
(2002).



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3,326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable period of time in which 
to submit a presentation on the veteran's 
behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the veteran should be 
scheduled to appear at a hearing before a 
travel Veterans Law Judge as soon as it 
may be feasible.  Notice should be sent 
to the veteran and his representative, a 
copy of which should be associated with 
the claims file.

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


